FOR PUBLICATION                           FILED
                  UNITED STATES COURT OF APPEALS                         APR 1 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

RAFAEL DIAZ-RODRIGUEZ,                         No.    13-73719

               Petitioner,                     Agency No. A093-193-920

 v.
                                               ORDER
MERRICK B. GARLAND, Attorney
General,

               Respondent.

MURGUIA, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion is vacated.